Citation Nr: 1823212	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hand disorder.

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for a left wrist disorder including cysts.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a bilateral eye disorder.

7. Entitlement to service connection for a female organ (gynecological) disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to July 2002, and from March 2003 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that rating decision the RO denied service connection for disorders of the hands, feet, skin, and left wrist. The RO denied reopening of previously denied claims for service connection for hearing loss and disorders of the eyes and female organs.

In December 2016 the Board granted reopening of the previously denied claims for service connection for hearing loss and disorders of the eyes and female organs. The Board remanded to the Agency of Original Jurisdiction (AOJ), for the development of additional evidence, the issues of service connection, on the merits, for hearing loss and disorders of the hands, feet, skin, left wrist, eyes, and female organs.

The issues of service connection for eye and gynecological disorders are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has had intermittent swelling of both hands from service forward, but does not have a current disorder or disability of either or both hands.

2. Bilateral foot swelling and pain during service continued after service and is related to the current diagnosis of plantar fasciitis.

3. A skin disorder during service continued after service and is related to the current diagnosis of eczema.

4. Left wrist cysts and tenosynovitis found several years after service are not attributable to any injury, disease, or events during service.

5. The Veteran does not have a hearing impairment that is considered a disability for VA benefits purposes.


CONCLUSIONS OF LAW

1. No current disorder or disability of either or both hands was incurred or aggravated in service, or is presumed to be service-connected. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Bilateral plantar fasciitis was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).

3. Eczema was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).

4. No current left wrist disorder or disability was incurred or aggravated in service, or is presumed to be service-connected. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5. No hearing impairment that is considered a disability for VA benefits purposes was incurred or aggravated in service. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2005 through 2017. In those letters, the RO notified her what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The Veteran's claims file contains post-service medical records, and reports of VA medical examinations. The claims file does not contain her complete service medical records. The file contains the report of an examination in November 1996 for enlistment into service. The file contains some, but likely not all, of her service treatment records. The file contains a list, compiled by the United States Department of Defense (DoD), of summary entries noting treatment during service. The file does not contain any report of any examination at separation from either period of active service.

When service records are not available, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the veteran. In the December 2016 remand, the Board instructed the RO to take additional steps to obtain the Veteran's complete service medical records. The RO took appropriate additional steps, but learned that no additional records were available. Information in the claims file reflects that the Veteran is aware that some of her service medical records are not available. To help fill in resulting evidentiary gaps, she has provided statements from persons who were around her during and soon after service.

The RO substantially fulfilled the instructions in the 2016 Board remand. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

Bilateral Hand Disorder

The Veteran contends that she has intermittent swelling in both hands that began during service and has continued through the present. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for the Federal Circuit has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (Court) has explained that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On the report of the November 1996 examination of the Veteran for enlistment into service, the examiner marked normal for the condition of her upper extremities. Service treatment notes and DoD notes reflect that in service in May 2002 she was seen for pain in a limb. Left wrist x-rays at that time showed no fracture. A forearm splint was applied.

The Veteran has not stated that she had treatment soon after service for swelling or other problems in her hands. In October 2010 she submitted a claim for service connection for several disorders, including a disorder of the hands manifested by swelling. In private treatment in November 2010, she reported recurrent swelling of her hands.

In December 2010, the Veteran's sister L. B. wrote that she lived with the Veteran for a period beginning in 1999, while the Veteran was in service. Ms. L. B. wrote that during that time the Veteran regularly complained of swelling of her hands.

In February 2011, A. C. B., Jr., wrote that he met the Veteran during service in 2001, and that presently they were in a relationship. Mr. A. B. stated that from 2001 forward he was aware that she had allergies, with symptoms including daily swelling in her hands. 

On VA examination in May 2012, the Veteran reported that during service, in 1998, she picked up a crab leg and had an allergic reaction in which her hand swelled and became red.

On VA hand examination in April 2017, the Veteran reported swelling in her hands. She also reported constant numbness and tingling in the tips of her fingers, mostly in the thumbs and ring fingers. She stated that the symptoms began in 1999. The examining physician reported having reviewed the claims file. The examiner found that both hands had normal ranges of motion and normal grip strength. The examiner did not find any swelling in either hand at the time of the examination. The examiner concluded that the Veteran had no current disorder affecting either hand. The examiner expressed the opinion that it is less likely than not that a current hand disorder is related to her service. He opined that the reported numbness in the fingertips was likely associated with diabetic neuropathy.

Arthritis has not been found in the Veteran's hands, so there is no basis to presume service connection for a current hand disability. Two persons who were around the Veteran during her service support her account of intermittent swelling in her hands during and after service. The evidence of that symptom history is persuasive. 

Medical expertise is very relevant to the question as to whether the intermittent swelling of the Veteran's hands constitutes a disorder or disability. The VA physician who examined her in 2017 concluded that the intermittent hand swelling does not constitute a disorder or disability of the hands. No health care professional has indicated that she has a disorder or disability of the hands. The greater persuasive weight of the evidence is against the existence of a current disorder or disability of either or both hands, and thus is against service connection.

Bilateral Foot Disorder

The Veteran contends that problems with both feet began during service and continued through the present.

In the November 1996 service enlistment examination, the examiner marked normal for the condition of the Veteran's feet. The Veteran has not reported any treatment for foot problems during or soon after service.

In September 2010, Sergeant S. O. J. wrote that she supervised the Veteran in service in 1997 and 1998. Sgt. S. J. stated that during that time the Veteran reported foot problems.

The Veteran submitted in October 2010 a claim for service connection for several disorders, including a disorder of the feet manifested by swelling.

In private treatment in November 2010, the Veteran reported recurrent swelling of her feet. In a December 2010 VA podiatry consultation, the Veteran reported pain in both feet. The clinician's assessment was bilateral plantar fasciitis.

In December 2010, the Veteran's sister, Ms. L. B., wrote that, from 1999 forward, the Veteran regularly complained of swelling in her feet.

In notes of VA treatment of the Veteran in January 2011, a list of problems includes foot pain, plantar fibromatosis, and plantar fasciitis.

In February 2011, the Veteran's then-boyfriend Mr. A. B. wrote that from 2001 forward he was aware that she had allergies, with symptoms including daily swelling in her feet. The Veteran's sister D. B. wrote that before service the Veteran ran track and was physically fit. When the Veteran first got out of service, Ms. D. B. stated, she complained about her feet. In an April 2012 statement, the Veteran reported pain in the bottom of her feet.

On VA examination in May 2012, the Veteran reported that in 1999 she had onset of swelling and aching in both feet. She indicated that those symptoms continued over the years, through the present. She related that in about 2011 she was diagnosed with plantar fasciitis. The examiner observed mild hammertoes of the third to fifth toes bilaterally. The examiner opined that the disorder was not related to her service.

In VA podiatry treatment in August 2014, it was noted that the Veteran has diabetes. She reported ingrown nails of the big toes, pain in both heels, and burning in the toes. The podiatrist noted evidence of pain in the plantar aspects of the arches and heels bilaterally. In March 2015, there was evidence of pain in the right fifth metatarsal.

On VA foot examination in April 2017, the Veteran reported having experienced swelling and pain in her feet from 1999 forward. On examination there was evidence of pain in both feet that was accentuated on use. The examiner found that she had bilateral plantar fasciitis. The examiner did not find hammer toes. The examiner expressed the opinion that it is less likely than not that the Veteran's plantar fasciitis is related to her service. He explained that her plantar fasciitis was not diagnosed until 2012, several years after her 2003 separation from service.

Notes of VA treatment of the Veteran in 2017 reflect bilateral plantar fasciitis.

Arthritis has not been found in the Veteran's feet, so there is no basis to presume service connection for a current foot disability. The Veteran has current bilateral plantar fasciitis. The incomplete service medical records do not provide information about the condition of her feet after entrance to service. Four persons who were around the Veteran during or soon after her service recall that she reported foot problems at that time. The recollections provided in 2010 and 2011, only a few years after her service, are reasonably likely to be accurate.

From 2010 forward clinicians have found that the Veteran has bilateral plantar fasciitis. In opining against a link between service and the current disorder, the 2017 VA examiner erroneously indicated that it was not diagnosed until 2012. In addition, that examiner did not address the 2010 and 2011 accounts of foot swelling and pain from service forward. The persuasive weight of the accounts that the Veteran had foot swelling and pain during and soon after service at least balances the persuasive weight of the 2017 examiner's opinion. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for bilateral plantar fasciitis.

Skin Disorder

The Veteran contends that a skin disorder, eventually diagnosed as eczema, had onset during service and has continued through the present.

In the November 1996 service entrance examination, the examiner marked normal for the condition of the Veteran's skin. The Veteran has not reported any treatment during or soon after service for skin problems.

In VA treatment in March 2010, the Veteran reported ongoing eczema. In October 2010 she submitted a claim for service connection for several disorders including a skin condition. In private treatment in November 2010 she reported eczema.

In December 2010, the Veteran's sister Ms. L. B. wrote that from 1999 the Veteran regularly complained of eczema.

In notes of VA treatment of the Veteran in January 2011, a list of problems includes dermatitis or eczema.

In February 2011, the Veteran's then-boyfriend Mr. A. B. wrote that from 2001 forward he was aware that she had allergies, with symptoms including eczema.

In private treatment in December 2011, the Veteran reported itching of her face, eyes and ears. A physician found eczema on her cheeks. In September 2013 she reported a flare-up of eczema.

On VA skin examination in April 2017, the Veteran reported a history of eczema since 2000. The examiner found that the Veteran had been diagnosed with eczema in 2000. The examiner expressed the opinion that it is less likely than not that the Veteran's eczema was related to her service. He explained that in most cases eczema was likely related to genetics.

The Veteran has a current skin disorder, eczema. Two persons who were around her during service support her account that during and since service she has had a skin disorder. In opining against a link between service and the current eczema, the 2017 VA examiner did not address the accounts of skin problems from service forward. The persuasive weight of the accounts that the Veteran had skin problems during and since service at least balances the persuasive weight of the 2017 examiner's opinion. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for eczema.

Left Wrist Disorder

The Veteran contends that left wrist pain that she experienced during service is related to lunate and ganglion cysts found after service and a current left wrist disorder.

Notes in medical treatment and examination records reflect that the Veteran is left handed. During service, in May 2002, she was seen for pain in a limb. X-rays of her left wrist did not show any fractures or osseous abnormalities. A forearm splint was applied. Such incomplete service medical records as are available do not address the condition of her left wrist through the remainder of her service.

The Veteran has not reported treatment for left wrist problems soon after separation from service. In October 2010 she submitted a claim for service connection for several disorders including cysts in the left wrist.

In VA treatment in February and March 2011, the Veteran reported intermittent numbness of her left hand. A clinician found possible mild carpal tunnel syndrome in the left hand, and prescribed a wrist splint. In November 2011, VA MRI of the Veteran's left wrist showed cystic changes in the lunate, and possible small ganglion cysts. The MRI showed no evidence of acute fracture.

On VA medical examination in May 2012, the Veteran reported that beginning in service, in about 2003, she experienced tightness in her left wrist when using a computer keyboard. She stated that in MRI in 2008 and 2011 showed multiple cysts in that wrist. She reported ongoing left wrist problems. She related that she had been given a brace for that wrist. The examiner observed a small cyst-like structure on the dorsum of the left wrist with palmar flexion. There was mild guarding of the wrist with motion. Finkelstein's sign was positive, with radial wrist pain. The examiner noted that the report of a November 2011 MRI related two areas that likely reflected ganglion cysts. The examiner opined that it was less likely than not that the cysts were causing the current symptoms.

On VA examination of the Veteran's wrists in October 2012, the Veteran reported that during service she worked in supply. She stated that she had left wrist pain in 1999. She reported that presently she had daily, sharp pain in her left wrist. The examining physician reported having reviewed the claims file. The examiner noted that in the Veteran's left wrist a ganglion cyst and a lunate cyst had been diagnosed in 2011 and De Quervain's tenosynovitis had been diagnosed in 2012. On testing, the left and right wrists each had full ranges of motion, with no evidence of pain on motion. The examiner expressed the opinion that it is less likely than not that the Veteran's current left wrist disorders were caused by or a result of service. In explanation, the examiner noted that, at the time of treatment of wrist pain in service, x-rays were normal. The examiner also noted that, after the report of symptoms during service, there were no further complaints of symptoms for several years.

In VA treatment in January 2014, the Veteran reported constant left wrist pain. A physician noted evidence of pain with motion.

Arthritis has not been found in the Veteran's left wrist, so there is no basis to presume service connection for a current left wrist disability. The Veteran has current left wrist disorders including cysts and tenosynovitis. The limited available records from service reflect that she was seen for left wrist pain in 2002. Those records do not show what diagnosis, if any, was made at that time, and do not indicate how long the pain continued. The Veteran has not stated whether or when the pain in service resolved, nor how soon thereafter symptoms recurred. On the question of a relationship between the symptoms in service and the problems found after service, medical findings or opinions carry considerable persuasive weight. The 2012 VA examiner concluded that, in the absence of symptoms after 2002 until several years after service, it is less likely than not that the post-service disorder is related to the issue addressed in service. There is no medical finding or opinion supporting continuity or other connection to service. The greater persuasive weight of the evidence, then, is against incurrence in service, and against service connection.

Hearing Loss

The Veteran contends that noise exposure during service caused disabling hearing loss.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. 

Neurological disorders such as sensorineural hearing loss are among the chronic diseases which may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

On testing in the Veteran's November 1996 service enlistment examination, in each ear, the auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all 10 decibels or lower. The DoD service medical summary for the Veteran reflects that her hearing was tested in November 1997, January 1998, and May 2001.

The Veteran has not reported that her hearing was tested soon after her separation from service. In July 2005 she submitted a claim for service connection for multiple disorders including hearing loss.

On VA audiology consultation in January 2010, the Veteran reported having difficulty understanding speech at times. The audiologist reported that testing showed normal hearing bilaterally. 

In September 2010, Sergeant D. G. J. wrote that he was the Veteran's direct supervisor in service in 1998 to 2002. Sgt. D. J. stated that during that time the Veteran was exposed to the extensive high noise levels in the maintenance shop. In February 2011 the Veteran's then-boyfriend Mr. A. B. wrote that, since he met her in service in 2001, she had complained of difficulty hearing.

In a VA audiology consultation in March 2011, the Veteran reported increasing difficulty understanding speech in noisy situations. The audiologist found that she had normal hearing in each ear at all frequencies tested.

On VA examination in April 2017, the Veteran reported that during service she was exposed to considerable machine noise while working in a maintenance shop. She stated that presently she had difficulty hearing speech in the presence of background noise. On audiological testing, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
20
LEFT
20
5
5
5
30

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear. The examiner found that there were significant shifts in the Veteran's auditory thresholds between testing on entrance to service and the 2017 examination. The examiner stated that presently at 4000 Hertz she had borderline hearing loss bilaterally. The examiner noted that warehouse environments can regularly have machinery and metal on metal sounds that exceed 100 decibels. The examiner expressed the opinion that the Veteran's noise exposure during service affected her hearing.

In the absence of information as to the Veteran's hearing levels during the year following her separation from service, there is no basis to presume service connection for hearing loss. The Board accepts the 2017 VA examiner's conclusion that noise exposure during service affected the Veteran's hearing. Even with such effects, however, testing of her hearing has not shown an auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater, auditory thresholds for at least three of those frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent. Thus she does not have  hearing impairment that is considered a disability for VA benefits purposes. In the absence of a current hearing loss disability, the Board must deny service connection for hearing loss.


ORDER

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for bilateral plantar fasciitis is granted.

Entitlement to service connection for eczema is granted.

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board is remanding to the AOJ for additional action the issues of service connection for eye and gynecological disorders.

The Veteran contends that a bilateral eye disorder had onset during service. During service she was treated in November 2000 for conjunctivitis. Examination in October 2003 showed myopia, astigmatism, and exotropia. After service she reported onset of allergic reactions during service. She has reported chronic itching of her eyes. Clinicians have diagnosed allergic conjunctivitis.

Refractive error of the eye (such as myopia and astigmatism) is not a disease or injury for purposes of VA disability compensation. 38 C.F.R. §§ 3.303(c), 4.9 (2017). Congenital defects also are not diseases or injuries of purposes of VA disability compensation. Id. In an October 2012 VA eye examination, the examiner found that the Veteran's exotropia is congenital. The examiner also opined that her current exotropia and refractive error are not due to her conjunctivitis in service. There has been no medical finding or opinion, however, as to whether there is a relationship between the conjunctivitis treated in service and the chronic or recurrent allergic conjunctivitis noted after service. Persons who were around the Veteran during service have reported that she had eye irritation during service. The Board is remanding the issue for a VA eye examination with file review and opinion as to the likelihood that her post-service conjunctivitis is related to her conjunctivitis in service.

The Veteran contends that gynecological disorders had onset during service and continued after service through the present. Service records show that during service she had chronic abdominal pain, abnormal pap smears, a cervical biopsy in 2000, and a loop electrosurgical excision procedure (LEEP) in 2001. After service, persons who were around her during and soon after service wrote that she complained of gynecological problems during and after service. After service she was diagnosed with polycystic ovarian syndrome (PCOS). She reported a history of irregular menstruation beginning in 1998, during service. In an April 2017 VA examination, the examiner opined against onset of her gynecological disorders during service on the erroneous basis that the reported year of onset of symptoms, 1998, was prior to rather than during her active service. The Board is remanding the issue for another VA examination with file review and opinion as to the likely etiology of the Veteran's gynecological disorders. Considering the potentially complex questions as to the relationships between symptoms and findings during and after service, the file review, examination, and opinions are to be provided by a gynecologist.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the likely etiology of her recurrent or chronic allergic conjunctivitis or other disorder manifested by chronic or recurrent itching of the eyes. Provide her claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not that the current disorder had onset during her service, or is otherwise causally related to conjunctivitis or allergic reactions during service. Ask the examiner to explain the reasons and bases for the opinions reached.

2. Schedule the Veteran for a VA examination, by a gynecologist, to address the likely etiology of current gynecological disorders. Provide her claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for all current gynecological disorders. Ask the examiner to provide, for each current disorder, an opinion as to whether it is at least as likely as not that the disorder had onset during service, was aggravated during service, or is otherwise related to disorders or events during service. Ask the examiner to explain the reasons and bases for the opinions reached.


3. Thereafter, review the expanded claims file and review the remanded claims. If any of those claims remain denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


